Citation Nr: 1221593	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  07-24 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right hip bursitis.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of removal of a right wrist ganglion.

3.  Entitlement to a disability rating in excess of 10 percent for a right wrist scar, secondary to cyst removal.

4.  Whether new and material evidence has been submitted to reopen the claim for service connection for a disability of the low back, claimed as muscle pain.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for a cervical spine disability.

7.  Entitlement to service connection for bilateral glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active military service from April 1971 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran withdrew his request for a personal hearing in March 2012.  

Review of the Veteran's Virtual VA file reveals no pertinent documents.  The issue of service connection for a low back disorder on the merits is remanded to the RO through the Appeals Management Center (AMC) in Washington, D.C.  Appellant will be notified of any action required.


FINDINGS OF FACT

1.  The Veteran's right hip bursitis was not shown to cause limitation of abduction to 10 degrees during the appeal period. 

2.  The Veteran is receiving the maximum rating for limitation of motion of the right (dominant) wrist.

3.  The Veteran's right wrist scar has not been shown to be deep or to exceed  77 square centimeters in area and does not cause any functional limitations.

4.  Service connection for a back disability claimed as muscle pain was denied by the RO in a decision of December 2004.  The Veteran was informed of the decision and he did not appeal.

5.  The evidence submitted since the RO's December 2004 decision is relevant and probative of the issue at hand.

6.  The preponderance of the probative evidence indicates that glaucoma is not related to an in-service disease or injury, or a service-connected disability. 

7.  The preponderance of the evidence is against finding that the Veteran has a current cervical spine disability due to a disease or injury in-service; and there is no competent evidence that arthritis was manifested to a compensable degree within one year following discharge from active duty. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent for right hip bursitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5251-5253(2011). 

2.  The criteria for an evaluation in excess of 10 percent for residuals of removal of a right wrist ganglion are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5215.

3.  The criteria for an evaluation in excess of 10 percent for a right wrist scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.321(b), 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805.

4.  The December 2004 decision, which denied service connection for muscle pain, is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

5.  The evidence received since the December 2004 decision, which denied service connection for muscle pain, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108; 38 C.F.R. § 3.156(a).

6.  Glaucoma was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303. 

7.  A cervical spine disability, variously diagnosed, was not incurred in or aggravated by service, and cervical arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303 , 3.307, 3.309. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As service connection, an initial rating, and an effective date have been assigned for a scar on the right wrist, the notice requirements of 38 U.S.C.A. § 5103(a) have been met with regard to this issue. 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the remaining issues.  In October 2006 and August 2008 correspondence, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  He has been provided notice of applicable rating criteria and of how VA assigns disability ratings and effective dates.  The claims were most recently readjudicated in the July 2011 supplemental statement of the case. 

VA has satisfied its duty to assist.  The claims file contains service treatment records, VA medical records, private medical records, and Social Security Administration records.  The Veteran has been provided various VA examinations and on review, they are adequate for rating purposes. 

VA has not provided the Veteran with an examination in connection with the issues of entitlement to service connection for a cervical spine disorder and glaucoma.  In this regard, the Secretary must secure a VA medical opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C.A. § 5103A(d)(2) ; Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 38 C.F.R. § 3.159(c)(4)(i).  

While the Veteran has a current disability of the cervical spine and has been diagnosed with glaucoma, service treatment records are completely silent for any complaints, treatment, disease or injury of the neck or the eyes save refractive errors.  Moreover, there is no continuity of symptomatology since service as both disabilities were first diagnosed many years after service.  Hence, a medical examination with a medical opinion is not necessary to make a decision on the issues of entitlement to service connection for a cervical spine disability and glaucoma. 

In sum, there is no evidence of VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c) . 

Legal Criteria and Analysis

Increased evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 .

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id., at 126-127.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings. 

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

A.  Right hip bursitis

In October 2007, the Veteran filed a claim for an increased disability rating for the service connected right hip bursitis.

VA outpatient treatment records of November 2007 note the Veteran complained of right hip pain.  

VA examination of December 2007 notes the Veteran reported pain on the right hip occurring approximately every other day.  He reported his right hip limits his standing to less than one hour but he can walk a mile on level ground.  He has curtailed his sporting activities.  He reported flare ups two to three times a week, primarily in the morning lasting up to three hours and characterized by increased pain and stiffness.  Physical examination showed the Veteran appeared to be in moderate degree of pain getting on and off the examination table.  He could extend the right hip to 5 degrees with end-range pain.  Flexion was to 95 degrees, abduction to 45 degrees, and adduction to 10 degrees.  The three appeared to be pain free.  Internal rotation was to 20 degrees and external rotation was to 30 degrees.  These were characterized by end-range pain but were not additionally limited following repetitive use.  The greater trochanter was nontender but he was tender over the anterior aspect of the hip joint and in the right flanks superior to his hip.  

Private treatment records of July 2008 note the Veteran was seen for right hip pain.  On physical examination the right hip had no skin abnormalities and no swelling.  Alignment was normal.  There was mild tenderness laterally.  Range of motion was good with pain on passive internal and external rotation in the groin.  There was no instability.  Strength was -5/5.  Sensation was normal.  MRI films showed some degenerative changes of the right hip and no evidence of avascular necrosis or fracture.  

On VA examination in September 2009, the Veteran reported right hip pain of an intensity of 5 out of 10 which is present all the time.  He reported his job is occasionally affected by his hip as it affects his ambulation.  Physical examination showed right hip flexion to 87 degrees, extension to 30 degrees, abduction to 40 degrees, adduction to 25 degrees external rotation to 45 degrees, and internal rotation to 30 degrees, all with pain throughout.  The pain was noted to be more severe at end point with abduction and flexion.  He was able to repetitively range the right hip without changes in his range of motion or level of pain following repetitive use.  He had significant tenderness to palpation over the trochanteric region, but no significant joint warmth, redness, swelling or crepitus.  The right hip was stable.  

Bursitis is rated on limitation of motion of affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5019.  A 10 percent rating is applied for limitation of flexion of the thigh to 45 degrees, extension limited to 5 degrees, an inability to cross legs, or the inability to toe out more than 15 degrees.  A 20 percent rating applies when abduction is limited to 10 degrees.  38 C.F.R. § 4.71a, diagnostic codes 5251-5253.  Higher ratings require more severe limitation of flexion or flail joint of the hip.  Id at diagnostic codes 5252, 5254.  A 10 percent rating pursuant to diagnostic code 5003 is also available when there is limitation of motion that is noncompensable under the appropriate diagnostic code for the affected joint that is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion 

Extension of the thigh limited to 5 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5251.

Limitation of flexion of the thigh is rated as follows: limited to 45 degrees (10 percent); limited to 30 degrees (20 percent); limited to 20 degrees (30 percent); and limited to 10 degrees (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5252. 

Impairment of the thigh is rated as follows: limitation of rotation of, cannot toe-out more than 15 degrees, affected leg (10 percent); limitation of adduction, cannot cross legs (10 percent); and limitation of abduction of, motion lost beyond 10 degrees (20 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5253.

On review, there is no evidence that hip extension is limited to 5 degrees, that the Veteran cannot cross his legs, that thigh flexion is limited to 30 degrees, or that there is a limitation of abduction beyond 10 degrees.  Hence, the criteria for a 20 percent evaluation are not met or more nearly approximated for the right hip.  The Board acknowledges the Veteran's complaints of pain, but the evidence does not present any pathology to support a higher evaluation based on functional impairment due to pain on motion or other factors. 

The Board considered other diagnostic codes pertaining to the hip and thigh, but finds no basis for assigning an evaluation greater than 10 percent for either hip.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 5255. 

At no time during the appeal period has the Veteran's right hip disability been more than 10 percent disabling and staged ratings are not for application.  Fenderson. 

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate. 38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  Moreover, the Veteran was not hospitalized after service for his right hip, and his right hip pain alone was not shown to materially impact her employment.  Rather, the record shows that the Veteran has numerous physical complaints that in combination potentially interfere with his ability to work. 

B.  Ganglion right wrist

The Veteran is seeking an increased disability rating for residuals of the removal of a ganglion cyst of the right wrist.  The disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5215.

VA examination of December 2007 show the Veteran complained of intermittent numbness and weakness of the right wrist.  He reported flare ups as often as twice a week lasting from one to two hours and are characterized by increased pain.  Physical examination showed a tender surgical scar over the right wrist.  Extension was to 45 degrees, palmar flexion was to 70 degrees, ulnar deviation was to 20 degrees, and radial deviation was to 10 degrees.  All range of motion appeared to be pain free and not additionally limited by repetitive use.  There was no tenderness of the distal radius or ulna and the Finkelstein test was normal.  

Private treatment records of June 2009 note the Veteran was seen with complaints of right hand pain.  Physical examination showed a surgical scar dorsally, alignment was normal, range of motion was good and there was no instability.  There was a weak grip, but light touch was intact in all finger and the thumb.  He had a positive Tinel's and negative Phalen's.  

On VA examination of September 2009 the Veteran reported pain on average of 5 out of 10 in intensity and essentially present all the time.  The pain is worse with activity and use of the right arm and hand.  On physical examination the wrist had extension o 80 degrees, flexion to 70 degrees, radial deviation to 25 degrees and ulnar deviation to 25 degrees, all of which had mild end of range pain.  He was able to repetitively range the right wrist without changes in his range of motion or level of pain following repetitive.  He had tenderness to palpation over the distal radius region, but there was no joint warmth, redness, swelling or crepitus.  His Finkelstein was negative.  There was no triangular fibrocartilage complex (TFCC) tenderness.  

The Veteran was most recently afforded a VA examination in June 2010.  At the time, he reported right wrist pain present on a daily basis with an average intensity of 6 out of 10. Which worsens with any sort of use or activity of the right hand and wrist region.  He complained of decreased range of motion and denied any current cyst formations.  He endorsed occasional swelling in the region.  He uses a right wrist brace and splint sometimes.  Physical examination showed extension to 70 degrees, flexion to 65 degrees, radial deviation to 25 degrees and ulnar deviation to 20 degrees all of which had pain throughout although the range of motion was not additionally limited following repetitive use.  He had distal radius tenderness to palpation but the "TFCC" region was nontender and he had negative Finkelstein's test.  There was no swelling, warmth, or redness, no crepitus, and, no bony hypertrophy or cyst formation.  

Disabilities of the wrist are rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5214 and 5215 (2011).  A higher rating could be assigned for ankylosis under Diagnostic Code 5214.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, at 86 (27th ed. 1988).  Coyalong v. West, 12 Vet. App. 524, 528 (1999).  The Board observes that all medical findings of record establish the Veteran has some range of motion of the right wrist.  Thus, a determination he has ankylosis is precluded. 

Under Diagnostic Code 5215 (limitation of motion of the wrist), a rating of 10 percent is assigned for dorsiflexion less than 15 degrees or for palmar flexion limited in line with the forearm.  There is no provision for a rating higher than 10 percent under this Diagnostic Code.  The same ratings apply to the major (dominant) and minor (non-dominant) wrist. 

Under VA rating criteria, normal range of wrist motion is dorsiflexion to 70 degrees and palmar flexion to 80 degrees.  38 C.F.R. § 4.71a, Plate 1. 

The Board finds that the criteria for an evaluation in excess of the current 10 percent are not met.  A 10 percent rating is the maximum schedular rating under 38 C.F.R. § 4.71a, Diagnostic Code 5215, and the Veteran's right wrist has no ankylosis.  While there is pain on motion and weakness reported and objectively noted, there is no evidence that the right wrist is ankylosed, and therefore, there is no basis for an evaluation in excess of 10 percent. 

The Board considered whether there are any applicable alternative diagnostic codes that would be more advantageous to the Veteran.  However, Diagnostic Code 5215 is the only appropriate diagnostic code for this disability. 

Since the Veteran is already receiving the maximum disability rating available for the right  wrist based on limited motion, it is not necessary to consider the functional loss due to pain and weakness on motion.  Johnson v. Brown, 10 Vet. App. 80 (1997) (implicitly holding that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain).

The Board has considered whether this case should be referred for extra-schedular consideration, but the record does not reflect the Veteran has required frequent hospitalizations for his right wrist disability or that the manifestations of the disability are in excess of those contemplated by the schedular criteria.  Moreover, the rating criteria adequately describe the nature and extent of the appellant's right wrist disorder.  In sum, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned evaluation.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

As the evidence preponderates against the claim, the benefit-of-the-doubt rule is not for application. 

C.  Scar right wrist

In a rating decision of June 2008, the Veteran was granted service connection for a scar of the right wrist and was assigned a 10 percent disability rating.  He disagreed with the disability rating assigned.  The scar has been rated under Diagnostic Code 7804.  

On VA examination of December 2007, the Veteran reported pain in the right wrist.  Physical examination revealed a tender surgical scar on the dorsum of the right wrist.  

The Veteran was afforded another VA examination in September 2009.  At the time, he reported pain on the right wrist.  Physical examination revealed a 1.5 cm horizontal scar which was 1mm in width on the right wrist.  The scar was mildly tender to palpation but otherwise was very well healed, without adherence to underlying tissue and had normal texture, without instability, ulceration, elevation, depression, inflammation, edema, or keloid formation.  The sacr appeared superficial without underlying tissue loss.  There was no gross distortion, induration, inflexibility or limitation of motion or function of the right wrist itself caused by the scar.  

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 23, 2008.  The October 2008 revisions are applicable to claims rated by VA under the prior version that are still pending in the appeals process.  77 Fed. Reg. 2,909 (Jan. 20, 2012). 

A 10 percent rating is warranted for scars (other than those involving the head, face, or neck) that are deep or that cause limited motion, provided that they cover an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent evaluation is warranted provided that they cover an area or areas exceeding 12 square inches (77 sq. cm.).  A 30 disability rating is warranted provided that they cover an area or areas exceeding 72 square inches (465 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 (1998).

A deep scar is one associated with underlying soft tissue damage.  Id., at Note (2).

Revised Diagnostic Code 7801 was amended only slightly, providing for ratings for scars that are deep and non-linear and indicating that a higher 20 percent rating is available for such scars covering an area of "at least" six square inches.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2011).

A 10 percent rating is also warranted for scars (other than those on the head, face, or neck) that are superficial and that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7803 (1998).  A superficial scar is one not associated with underlying soft tissue damage.  Id., at Note (2).

Revised Diagnostic Code 7802 similarly provides for a maximum 10 percent rating for superficial and nonlinear scars over an area or areas of 144 square inches or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2011).

A 10 percent rating is also warranted for scars that are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., at Note (1).

A 10 percent rating is also warranted for a superficial scar that is painful on examination.  38 C.F.R. § 4.118 , Diagnostic Code 7804 (1998).

Revised Diagnostic Code 7804 provides for ratings for superficial scars, which are either unstable or painful.  Under this diagnostic code, a 10 percent rating is warranted for one or two scars that are unstable or painful, a 20 percent rating is warranted for three or four scars that are unstable or painful, and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).

Other scars are rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (1998).

The revised Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2011).

A 10 percent rating is the maximum schedular evaluation available under old Diagnostic Codes 7802, 7803, and 7804.  Thus, a higher evaluation cannot be granted based upon the symptoms involving the scar under these diagnostic codes. 

Diagnostic Code 7801 provides a 20 percent rating for scars that are deep or cause limitation of motion and cover an area or areas exceeding 77 square centimeters.  The medical evidence shows a right wrist scar measuring 1.5 cm in length and 1.5 mm in width.  The scar does not approach the size to qualify for a 20 percent rating under Diagnostic Code 7801. 

The revised Diagnostic Code 7804 provides a 20 percent rating for three or four painful and unstable scars.  The medical evidence shows the Veteran has a single scar on the right wrist and therefore a higher disability rating unde this Diagnostic Code is not warranted.

The provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805 direct that scars be rated based on limitation of function of the affected part.  The Veteran has already been assigned separate ratings for limitation of motion of the right wrist, and this rating has been reviewed above.  Separate evaluations for the same symptoms in the right wrist (whether attributed to scarring or arthritis) would violate the doctrine against pyramiding and are therefore not permitted.  See 38 C.F.R. § 4.14 (2011).

Accordingly, the Board finds no basis on which to grant a disability rating in excess of 10 percent.  Moreover, the Board finds no evidentiary basis for assigning staged ratings.

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Schafrath.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun.

As discussed above, the rating criteria set forth reasonably describe the disability level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is required.  Id.

New and Material

Service connection for a back disability claimed as muscle pain was denied in a December 2004 rating decision on the basis that there was no current diagnosis or evidence of muscle pain related to service.  The Veteran did not appeal the decision and it became final.  38 U.S.C.A. § 7105.

At the time of the decision, the record included service treatment records and a private X-ray report of 2002 showing degenerative changes in the lumbar spine.

Submitted since the RO's December 2004 decision are numerous private medical treatment records and VA outpatient treatment records showing a diagnosis of chronic back strain, lumbar spondylosis, lumbar degenerative disc disease and lumbar degenerative joint disease.  

The RO's December 2004 decision is final based upon the evidence then of record.  A prior final decision will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that the evidence is new and material, the case is reopened and evaluated in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making this determination, the Board must look at all of the evidence submitted since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the present case, this means that the Board must look at all the evidence submitted since the December 2004 decision.

The Board notes that the applicable regulation requires that new and material evidence is evidence which has not been previously submitted to agency decision makers which relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled, must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  The Board notes that at the time of the prior denial there was no evidence of a muscle disability associated with service.  Since that determination evidence of a lumbar spine disability has been associated with the claim file.  This evidence is relevant and probative to the issue at hand.  The evidence clearly cures the evidentiary defect that existed at the time of the prior decision.  See 38 C.F.R. § 3.156.  Based upon the reason for the prior denial, the additional evidence is new and material and the claim is reopened. 

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status may, but will not always, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) and (2); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

A.  Glaucoma

Service treatment records contain no entries related to complaints, findings, or treatment for, eye disease or an eye disorder save refractive error.  An October 1990 retirement examination notes that the Veteran's right eye visual acuity was 20/30, correctable to 20/20, and left eye visual acuity as 20/25, correctable to 20/20.  The eyes were clinically evaluated as normal.  Thus, as of the 1990 examination, there was no medical evidence or assessment of eye disease, to include glaucoma. 

Post service, VA treatment records of June 2006 note a diagnosis of glaucoma suspect secondary to cupping/thinning.  Records of June 2006 note a diagnosis of open angle glaucoma versus glaucoma.  Private treatment records of August 2008 note a diagnosis of glaucoma.  

The Veteran essentially alleges that his currently diagnosed glaucoma is due to service.  In this regard, the Board notes that there is no competent evidence relating glaucoma to service.  

The Board notes that the appellant is competent to report his symptoms; however, he is not a medical professional and his statements do not constitute competent medical evidence that glaucoma is related to service.  Jandreau v. Nicholson, supra.  The most probative evidence is the contemporaneous service treatment records consisting of normal ocular findings save for the refractive errors.  Such evidence is far more probative than the appellant's unsupported lay opinion.  Moreover, the glaucoma has been related to cupping/thinning which was also not shown in service.  

In summary, the evidence shows that glaucoma was diagnosed many years after service and there is no competent evidence linking glaucoma to service.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Consequently, the appeal is denied. 

As for the appellant's refractive error, that is not a disease or injury within the meaning of applicable legislation.  38 C.F.R. § 3.303(c). 


B.  Cervical Spine disability

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a cervical spine disability.  The reasons follow. 

The service treatment records are devoid of any complaint, finding, or diagnosis pertaining to a cervical disorder. 

The Veteran has been diagnosed with cervical stenosis; however, there is no competent and credible evidence that this disorder was manifested to a compensable degree within one year following discharge from active duty.  Indeed, the first documented complaint of neck pain was in private treatment records of March 2007, which is approximately 16 years following service discharge.  This is evidence against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

The Board acknowledges that in March 2007, the Veteran reported that he had suffered from neck pain for 30 years and had been treated on an off for the same for the past 30 years.  However, a review of the claim file reveals that there are no reported symptoms associated with the neck at any time during service or post service until March 2007.  The record is completely devoid of any neck related complaints prior to that date.  There are multiple medical records on file.  Accordingly, the Board finds the Veteran's allegations of an onset of neck pain 30 years prior to 2007 or around 1977 not to be credible.  As such, his allegations provide no basis for a grant of the benefit sought.

Moreover, the Board acknowledges that the Veteran's private physician noted in treatment records of 2009 that the cervical stenosis and degenerative joint disease had an onset of January 1991.  However, there is no indication as to the basis for this note.  In January 1991 the Veteran was still in service and he was not being treated by his private physician.  Moreover, service treatment records do not show treatment for any neck related complaints.  The Board must conclude that the date of onset is based on reported history by the Veteran.  However, the Board has found the Veteran's allegations of in-service onset, not to be credible.  As such, the private physician's note does not provide a basis on which to grant service connection.  

Without competent and credible evidence linking a cervical spine disability to service, the claim must be denied.


ORDER

A rating in excess of 10 percent for right hip bursitis is denied.

A rating in excess of 10 percent of r residuals of removal of a right wrist ganglion is denied.  

A rating in excess of 10 percent for a scar on the right wrist is denied.

The application to reopen the claim for service connection for a back disability is granted.  The appeal is allowed to this extent.

Service connection for glaucoma is denied.

Service connection for a cervical spine disability is denied.  


REMAND

The Veteran seeks service connection for a back disability.  The record shows he has been diagnosed with chronic back strain, spondylosis, degenerative disc disease and degenerative joint disease.  

Service treatment records show the Veteran complained of back pain several times throughout his service.  At one point he was diagnosed with muscle strain.  In May 1990, he complained of lower back pain and was diagnosed with trochanteric bursitis of the hip.  

The Veteran was afforded a VA examination in January 2007.  At the time, he was diagnosed with chronic back strain and the examiner opined that it was less likely than not that his back pain was caused by any injury in the military service.  She reasoned that he had a normal retirement examination and normal x-ray at that time and that he continued similar work in food service following his discharge.

The Board finds that a new VA examination is needed prior to deciding the claim.  The January 2007 VA examination is inadequate for rating purposes as it does not provide an adequate rationale for the opinion rendered.  Moreover, the examiner did not provide an opinion regarding the degenerative disc disease or degenerative joint disease diagnosed.  Furthermore, the Veteran is service connected for right hip bursitis.  Considering the May 1990 service treatment record which seems to associate the complaints of back pain to the hip bursitis, the Board finds that an opinion as to whether any lower back disability was caused by or aggravated by the service connected hip bursitis is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature, extent and etiology of any currently diagnosed lower back disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported in detail.  The examiner must specifically list all currently found disabilities of the low back and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed low back disability was incurred in or aggravated by his active duty service.  The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed low back disability was caused by or aggravated by his service connected right hip bursitis.  A complete rationale for all opinions expressed must be provided. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  If any opinion cannot be provide without resort to speculation, the examiner should so state and then provide a rationale for why the requested opinion could not be provided without resort to speculation.

2.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

4.  After undertaking any development deemed essential in addition to that specified above, readjudicate the issue of entitlement to service connection for a low back disability.  If the claim remains denied, an appropriate supplemental statement of the case should be provided to the Veteran and his attorney, and they should have an opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


